DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/30/21 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1-5 and 7-29 are rejected under 35 U.S.C. 103 as being unpatentable over Nishida et al. (USPN 2016/0154477 A1).

As to claim 1, Nishida teaches a spatial position indication system comprising: 
an indicated position detecting circuit which, in operation, detects a first position of an electronic pen in a hover region over an input surface that receives instruction input by the electronic pen, the indicated position detecting circuit detecting the first position of the electronic pen while the electronic pen is in a hovering state in which the electronic pen is not in contact with the input surface that receives instruction input by the electronic pen (see at least figs. 1, 3, 6 and [0035] “an input mode that inputs a movement of the pointing device 140 relative to the display apparatus 150 without touching the display apparatus 150 is referred to a "hovering input" or "hovering mode."”; [0044] “un-touching condition (hovering condition) can be detected” – note a first position is an x,y position without touching the pointing device 140 to the display apparatus 150);
a spatial position detecting circuit which, in operation, detects a second position of the electronic pen in a spatial region including at least part of the hover region over the input surface that receives instruction input by the electronic pen (see at least figs. 1, 3, 6 and [0035] “an input mode that inputs a movement of the pointing device 140 relative to the display apparatus 150 without touching the display apparatus 150 is referred to a "hovering input" or "hovering mode."”; [0044] “un-touching condition (hovering condition) can be detected” – note 
circuitry which, in operation, transforms a coordinate of the first position in a first coordinate system related to a first detection region in the hover region over the input surface that receives instruction input by the electronic pen into a coordinate in a second coordinate system related to a second detection region that is in the spatial region including at least part of the hover region over the input surface, or transforms a coordinate of the second position in the second coordinate system related to the second detection region into a coordinate in the first coordinate system related to the first detection region (see at least figs. 1, 3, 6: transformation matrix calculator 307).
However, Nishida fails to expressly teach all of the limitations in a single embodiment.  It would have been obvious to one of ordinary skill in the art to combine the various teachings of Nishida because Nishida expressly teaches combining elements from various embodiments (see at least [0129] “elements and/or features of different examples and illustrative embodiments may be combined each other and/or substituted for each other within the scope of this disclosure and appended claims”). The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art

As to claim 16, Nishida teaches a spatial position indication method comprising:

detecting, by a spatial position detecting circuit, a second position of the electronic pen in a spatial region including at least part of the hover region over the input surface that receives instruction input by the electronic pen (see at least figs. 1, 3, 6 and [0035] “an input mode that inputs a movement of the pointing device 140 relative to the display apparatus 150 without touching the display apparatus 150 is referred to a "hovering input" or "hovering mode."”; [0044] “un-touching condition (hovering condition) can be detected” – note a second position is a z position without touching the pointing device 140 to the display apparatus 150); and
transforming, by circuitry, a coordinate of the first position in a first coordinate system related to a first detection region in the hover region over the input surface that receives instruction input by the electronic pen into a coordinate in a second coordinate system related to a second detection region that is in the spatial region including at least part of the 
However, Nishida fails to expressly teach all of the limitations in a single embodiment.  It would have been obvious to one of ordinary skill in the art to combine the various teachings of Nishida because Nishida expressly teaches combining elements from various embodiments (see at least [0129] “elements and/or features of different examples and illustrative embodiments may be combined each other and/or substituted for each other within the scope of this disclosure and appended claims”). The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art


As to claim 2, Nishida teaches the spatial position indication system according to claim 1 (see above rejection), wherein the circuitry, in operation, selects whether to use the first position as an instruction input or use the second position as the instruction input according to a separation distance of the electronic pen from the input surface (see at least figs. 1, 3, 6: note z is a separation distance of pointing device 140 from the display apparatus 150).



As to claim 4, Nishida teaches the spatial position indication system according to claim 2 (see above rejection), wherein the circuitry, in operation, detects the separation distance based on a level of a signal sent from the electronic pen and the second position of the electronic pen in the spatial region (see at least figs. 1, 3, 6: z is the second position and note that active pens/stylus are well known and commonly used in the art and would be an obvious substitution to output a signal).

As to claim 5, Nishida teaches the spatial position indication system according to claim 2 (see above rejection), wherein the circuitry, in operation, detects the separation distance based on a level of a signal sent by the electronic pen (see at least figs. 1, 3, 6: z is the separation distance and note that active pens/stylus are well known and commonly used in the art and would be an obvious substitution to output a signal that varies with distance).

As to claim 7, Nishida teaches the spatial position indication system according to claim 1 (see above rejection), wherein the circuitry, in operation, controls a drawing image displayed on a display device based on the first position and the second position (see at least [0035] “an image drawn by the user operation can be generated and then displayed on the display 

As to claim 8, Nishida teaches the spatial position indication system according to claim 2 (see above rejection), wherein the circuitry, in operation, visually indicates, on a display device, whether the indicated position detecting circuit is selected or whether the spatial position detecting circuit is selected (see at least [0035] “an image drawn by the user operation can be generated and then displayed on the display apparatus 150 when the user performs the user operation on or above the display apparatus 150 by touching or not-touching by the pointing device 140 to the display apparatus 150”).

As to claim 9, Nishida teaches the spatial position indication system according to claim 1 (see above rejection), wherein the electronic pen includes: a sensor which, in operation, detects a movement of the electronic pen, and a transmitter which, in operation, transmits information regarding the movement of the electronic pen detected by the sensor (see at least fig. 1 and [0033] “The controller 110 analyzes a movement of the pointer such as a pointing device 140 on or over the display apparatus 150 by receiving image information from the image capture devices 120 and 130 when the pointing device 140 is moved by a user operation, generates an image corresponding to the user operation, and performs a displaying control to display the image on the display apparatus 150”).



As to claim 11, Nishida teaches the spatial position indication system according to claim 1 (see above rejection), wherein the spatial position detecting circuit detects the second position via a tracking device attached to the indicated position detecting circuit (see at least fig. 1 and note that active pens/stylus that include a tracking device are well known and commonly used in the art and would be an obvious substitution in order to output a signal).

As to claim 12, Nishida teaches the spatial position indication system according to claim 7 (see above rejection), wherein the display device includes a head-mounted display (see at least fig. 1 and note that head-mounted displays are well known in the art and would be an obvious substitution).

As to claim 13, Nishida teaches the spatial position indication system according to claim 12 (see above rejection), wherein the circuitry, in operation, generates a drawing image as a virtual reality image, and the virtual reality image is displayed on the head-mounted display (see at least [0035] “an image drawn by the user operation can be generated and then displayed on the display apparatus 150 when the user performs the user operation on or above 

As to claim 14, Nishida teaches the spatial position indication system according to claim 2 (see above rejection), wherein the circuitry, in operation, performs selection control as to whether to use the first position as the instruction input or use the second position as the instruction input when a trigger event is detected (see at least fig. 1 and [0038] – note input modes).

As to claim 15, Nishida teaches the spatial position indication system according to claim 1 (see above rejection), wherein the indicated position detecting circuit, in operation, detects a third position of the electronic pen while the electronic pen is in contact with the input surface that receives instruction input by the electronic pen (see at least fig. 1 and note a third position is when z = 0 (touching), [0034] “When a user operation is performed on the display apparatus 150 by touching the pointing device 140 on the display apparatus 150 … , each of the image capture devices 120 and 130 detects the user operation performed at one or more positions of the display apparatus 150 by touching the pointing device 140 on the display apparatus 150 …, and acquires coordinates P (x, y, z) of the one or more positions on or over the display apparatus 150 touched … as "world coordinates (or global coordinates)" from information of virtual images captured by the image capture devices 120 and 130.”).



As to claim 18, Nishida teaches the spatial position indication method according to claim 17 (see above rejection), further comprising: detecting, by the circuitry, the separation distance based on the second position of the electronic pen in the spatial region (see at least figs. 1, 3, 6: note z is a separation distance of pointing device 140 from the display apparatus 150).

As to claim 19, Nishida teaches the spatial position indication method according to claim 17 (see above rejection), further comprising: detecting, by the circuitry, the separation distance based on a level of a signal sent from the electronic pen and the second position of the electronic pen in the spatial region (see at least figs. 1, 3, 6: z is the second position and note that active pens/stylus are well known and commonly used in the art and would be an obvious substitution to output a signal).

As to claim 20, Nishida teaches the spatial position indication method according to claim 17 (see above rejection), further comprising: detecting, by the circuitry, the separation distance based on a level of a signal sent by the electronic pen (see at least figs. 1, 3, 6: z is the 

As to claim 21, Nishida teaches the spatial position indication method according to claim 16 (see above rejection), further comprising: controlling, by the circuitry, a drawing image displayed on a display device based on the first position and the second position (see at least [0035] “an image drawn by the user operation can be generated and then displayed on the display apparatus 150 when the user performs the user operation on or above the display apparatus 150 by touching or not-touching by the pointing device 140 to the display apparatus 150”).

As to claim 22, Nishida teaches the spatial position indication method according to claim 17 (see above rejection), further comprising: visually indicating on a display device, by the circuitry, whether the indicated position detecting circuit is selected or whether the spatial position detecting circuit is selected (see at least [0035] “an image drawn by the user operation can be generated and then displayed on the display apparatus 150 when the user performs the user operation on or above the display apparatus 150 by touching or not-touching by the pointing device 140 to the display apparatus 150”).

As to claim 23, Nishida teaches the spatial position indication method according to claim 16 (see above rejection), further comprising: detecting, by a sensor of the electronic pen, a movement of the electronic pen; and transmitting, by the electronic pen, information regarding 

As to claim 24, Nishida teaches the spatial position indication method according to claim 16 (see above rejection), wherein: the detecting, by the spatial position detecting circuit, includes detecting the second position via a tracking detecting device attached to the electronic pen (see at least fig. 1 and note that active pens/stylus that include a tracking detecting device are well known and commonly used in the art and would be an obvious substitution in order to output a signal).

As to claim 25, Nishida teaches the spatial position indication method according to claim 16 (see above rejection), wherein: the detecting, by the spatial position detecting circuit, includes detecting the second position via a tracking device attached to the indicated position detecting circuit (see at least fig. 1 and note that active pens/stylus that include a tracking device are well known and commonly used in the art and would be an obvious substitution in order to output a signal).



As to claim 27, Nishida teaches the spatial position indication method according to claim 26 (see above rejection), further comprising: generating, by the circuitry, a drawing image as a virtual reality image that is displayed on the head-mounted display (see at least [0035] “an image drawn by the user operation can be generated and then displayed on the display apparatus 150 when the user performs the user operation on or above the display apparatus 150 by touching or not-touching by the pointing device 140 to the display apparatus 150” and note that head-mounted displays are well known in the art and would be an obvious substitution).

As to claim 28, Nishida teaches the spatial position indication method according to claim 17 (see above rejection), further comprising: performing, by the circuitry, selection control as to whether to use the first position as the instruction input or use the second position as the instruction input when a trigger event is detected (see at least fig. 1 and [0038] – note input modes).

As to claim 29, Nishida teaches the spatial position indication method according to claim 16 (see above rejection), wherein: detecting, by the indicated position detecting circuit, a third 

Response to Arguments
Applicant’s arguments filed 6/16/21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L ZUBAJLO whose telephone number is (571)270-1551.  The examiner can normally be reached on Monday - Thursday 10 am - 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 5712727674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNIFER L ZUBAJLO/Examiner, Art Unit 2623                                                                                                                                                                                                        7/24/21

	/AMARE MENGISTU/             Supervisory Patent Examiner, Art Unit 2623